 


110 HCON 36 IH: Recognizing the importance of Western civilization.
U.S. House of Representatives
2007-01-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
1st Session 
H. CON. RES. 36 
IN THE HOUSE OF REPRESENTATIVES 

January 18, 2007
Mr. Tancredo submitted the following concurrent resolution; which was referred to the  Committee on Education and Labor

CONCURRENT RESOLUTION 
Recognizing the importance of Western civilization. 
 
 
Whereas part of the mission of United States public schools includes the preparation of students for citizenship through the teaching of civil government and the history of the United States, including the importance of the founding documents of the United States; 
Whereas the history of the United States, its form of government, and its founding documents can be best understood in light of their roots in the tradition of Western civilization; 
Whereas the values, contributions, and accomplishments of Western civilization to the national heritage of the United States and the world include such concepts as individual liberty, the rule of law, democratic institutions, self determination, the development of science and technology, and the importance of religious tolerance; 
Whereas the teaching of Western civilization and our common heritage deserves greater emphasis; 
Whereas if young people are taught to understand and appreciate the common values and culture shared by the people of the United States, the United States will become less vulnerable to social division, mutual distrust, and animosity; 
Whereas immigrants to the United States should be provided an understanding of the national political and civic institutions of the United States as derived from Western civilization, so they will be able to participate fully and equally in the process of self-government; 
Whereas the advent of swifter modes of communication, transportation, and mass migration of people across international borders require that all citizens recognize the common set of values and purposes that bind all the people of the United States together; and 
Whereas the commonality of values and purpose among the people of the United States can be strengthened by widespread appreciation for Western civilization and its values, contributions, and accomplishments: Now, therefore, be it  
 
That Congress— 
(1)recognizes that teaching young people to have an appreciation of Western civilization is important to the development and maintenance of a vibrant, united, and enduring United States polity, culture, and society; and 
(2)encourages local school boards, State education officials, and educators to ensure that all young people gain an understanding and appreciation of the values, contributions, and accomplishments of Western civilization. 
 
